 1      HARRY M. DRANDELL # 109293
      NUTTALL COLEMAN & DRANDELL
 2                 2333 MERCED STREET
                     FRESNO, CA 93721
                   PHONE (559) 233-2900
 3                   FAX (559) 485-3852

 4   Attorneys for Defendant,
     VERIONICA RAMIREZ
 5

 6

 7

 8
                              IN THE UNDITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                                  *****
11    UNITED STATES OF AMERICA,                         Case Number: 1:18-cr-00073-LJO-SKO
12                            Plaintiff,                WAIVER OF DEFENDANT’S PERSONAL
                                                        PRESENCE; ORDER THEREON
13           vs.
                                                        Date: November 19, 2018
14    VERONICA RAMIREZ,                                 Time: 1:00 p.m.
                                                        Judge: Hon. Sheila K. Oberto
15                            Defendant.
16

17

18

19          Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Veronica Ramirez, having

20   been advised of her right to be personally present at all stages of the proceedings, hereby requests that

21   this court permit her to waive her right to personally appear for any appearance and all proceedings in

22   this matter. Ms. Ramirez agrees that her interests shall be represented at all times by the presence of

23   her attorney, Harry M. Drandell, the same as if Ms. Ramirez were personally present. This Court has

24   the discretion under Rule 43(b)(2) to permit the defendant’s absence.

25   ///

26   ///

27   ///

28

                               WAIVER OF DEFENDANT’S PERSONAL APPEARANCE
                                                                                       1:18-CR-00073-LJO-SKO
 1            Defendant notified her attorney, Harry M. Drandell, on November 19, 2018, that a close family

 2   member, her sister-in-law’s nephew, died unexpectedly, and she learnt of the death early this morning.

 3   Counsel for Defendant has spoken with Assistant U.S. Attorney Christopher Baker and he has no

 4   objection to Defendant’s waiver of personal appearance.

 5

 6

 7                                                 Respectfully Submitted,

 8   Dated: November 19, 2018                      NUTTALL COLEMAN & DRANDELL

 9
                                                   By:    /s/ Harry M. Drandell
10                                                        HARRY M. DRANDELL
                                                          Attorney for Defendant
11
                                                          VERONICA RAMIREZ
12

13   I consent to the above
14
     Dated: November 19, 2018                      By:    /s/ Veronica Ramirez
15                                                        VERONICA RAMIREZ
16                                                        Defendant

17
                                                    ORDER
18

19            GOOD CAUSE APPEARING, pursuant to Fed. R. Crim. P. 43(b)(2) and 43(b)(3),

20   Defendant’s appearance is excused at any and all criminal proceedings associated with this case until

21   ordered to appear.

22
     IT IS SO ORDERED.
23

24   Dated:     November 19, 2018                                /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
25
26

27
                                                   2
28
                               WAIVER OF DEFENDANT’S PERSONAL APPEARANCE
                                                                                     1:18-CR-00073-LJO-SKO
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27
                         3
28
     WAIVER OF DEFENDANT’S PERSONAL APPEARANCE
                                                 1:18-CR-00073-LJO-SKO
